People v Franco (2017 NY Slip Op 08094)





People v Franco


2017 NY Slip Op 08094


Decided on November 16, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 16, 2017

Renwick, J.P., Manzanet-Daniels, Andrias, Kern, Oing, JJ.


4981 2606/14

[*1]The People of the State of New York, Respondent,
vJoseph Franco, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Christina Wong of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Rebecca Hausner of counsel), for respondent.

Judgment, Supreme Court, New York County (Ruth Pickholz, J. at suppression hearing; Bonnie G. Wittner, J. at plea and sentencing), rendered November 2, 2015, convicting defendant of assault in the second degree, and sentencing him, as a second felony offender, to a term of 3½ years, unanimously affirmed.
Defendant made a valid waiver of his right to appeal, which forecloses his suppression and excessive sentence claims. Although the oral colloquy was brief, it separated the right to appeal from the rights automatically given up by pleading guilty, and, when taken together with a comprehensive written waiver, the colloquy satisfied the requirements for a valid waiver (see People v Bryant, 28 NY3d 1094 [2016]).
Regardless of whether defendant made a valid waiver, we find that the hearing court properly denied defendant's suppression motion, and that defendant's arguments concerning the conduct of the hearing and the court's discretionary decision to grant the People's reargument motion do not warrant reversal. We also perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 16, 2017
CLERK